Citation Nr: 0534751	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 26, 1998 to 
December 4, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that he had a right knee disability prior 
to entering active service, but that both his private doctor 
and a military physician who conducted his entrance 
examination found that the knee was healed and capable of 
withstanding the stress of military service.  

He argues that he sustained an additional injury to the right 
knee during boot camp, and this affect a different part of 
his knee.  The veteran contends that boot camp aggravated his 
original injury and caused his symptoms to increase at a rate 
faster than the natural progression.  

A review of the record shows that, while the veteran has 
submitted copies of some service medical records, other 
service medical records have not been provided.  The missing 
records include the veteran's entrance examination, which he 
has testified found that his knee was normal.  

The documents dated in March 2000 and April 2000 indicate 
that the service medical records were in transit and the 
there was "[n]o Record at the RMC."  The Board notes that 
it is far from clear that the veteran's service medical 
records are unavailable, and finds that an additional attempt 
to obtain these records should be made.  38 C.F.R. 
§ 3.159(c)(2).  

The record also indicates that the veteran has not been 
afforded a VA examination in conjunction with his claim.  He 
asserts that while he was treated prior to service for an 
injury to his lateral meniscus, his current problems involve 
his medial meniscus.  

The Board finds that an examination is necessary in order to 
ascertain the current nature and likely etiology of the 
claimed right knee disorder.  38 C.F.R. § 3.159(c)(4).  

The veteran testified at the June 2005 hearing that he had 
undergone a magnetic resonance imaging (MRI) study in 1999.  
He stated that he would be submitting the report of an MRI as 
evidence to support his claim.  

Although private treatment records dated in May 1999 which 
discuss the findings of the MRI were submitted at the 
hearing, it is not clear whether the veteran intended to 
submit the actual MRI report itself.  

Finally, the Board notes that the veteran has never been sent 
notice that complies with the Veterans Claims Assistance Act 
(VCAA).  In particular, he has never been notified of the 
evidence necessary to substantiate his claim or notified that 
he should submit any relevant evidence in his possession.  

The Board finds that the veteran should be afforded proper 
VCAA notice before proceeding with further adjudication of 
his claim.  

Therefore, this appeal is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The veteran should be 
notified of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim, (2) that VA will 
seek to provide, and (3) that the 
claimant is expected to provide; and 
that, furthermore, VA must also request 
(4) that the veteran provide any evidence 
in his possession that pertains to the 
claim.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records, including the entrance 
examination, through official channels.  
If the service medical records are 
unavailable, the RO should secure 
documentation of this from the official 
sources and place it in the claims 
folder.  

3.  The RO should then take appropriate 
steps to contact the veteran to obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for his right knee disability.  
After securing the necessary release, the 
RO should obtain copies of all the 
records that have not been previously 
obtained from any identified treatment 
source.  In particular, the RO should 
obtain the report of the MRI study that 
was completed in April or May 1999.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of the claimed 
right knee disorder.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  A copy of this 
remand should also be provided to the 
examiner.  The examiner's attention is 
particularly invited to the October 1995 
private surgical records, the October 
1998 private examination, the service 
medical records to include any entrance 
examination that have been obtained, and 
the private medical records from April 
and May 1999 to include the report of any 
MRI that may be obtained.  After 
completion of the examination and a 
review of the claims folder, the examiner 
should opine as to follow questions: (1) 
What is the current diagnosis referable 
to the claimed right knee disability?  
(2) Did the current right knee disability 
exist prior active service?  If not, did 
the currently demonstrated disability 
have its clinical onset during service?  
(3) Did any preexisting right knee 
disability undergo an increase in 
severity beyond natural progression 
during service?  The reasons and bases 
for all opinions should be provided in a 
legible report.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The provisions of 38 C.F.R. 
§ 3.304 as amended in May 2005 should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


